          Case 1:19-cv-00794-LY Document 30 Filed 11/14/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RODNEY REED,                                             §    Civil Case No. 1:19-cv-794-LY
                                                         §
                      Plaintiff,                         §    CAPITAL CASE
                                                         §
v.                                                       §    ORAL ARGUMENT
                                                         §    REQUESTED
BRYAN GOERTZ, Bastrop County District Attorney,          §
in his official capacity only,                           §
                                                         §
                      Defendant.                         §

     PLAINTIFF’S SECOND ADVISORY REGARDING FEDERAL HABEAS FILINGS

       Plaintiff Rodney Reed files this Second Advisory to bring to the Court's attention the

Fifth Circuit’s Order denying his Motion for Authorization and Proposed Habeas Petition, and

his Motion to Stay. A copy of the Order is attached as Exhibit A.

Dated: November 14, 2019                            Respectfully submitted,


                                                     /s/ Bryce Benjet
                                                    BRYCE BENJET
                                                    State Bar No. 24006829
                                                    THE INNOCENCE PROJECT
                                                    40 Worth St. Suite. 701
                                                    New York, New York 10013
                                                    (212) 364-5340
                                                    (212) 364-5341 (fax)

                                                    ANDREW F. MACRAE
                                                    State Bar No. 00784510 LEVATINO|PACE
                                                    PLLC
                                                    1101 S. Capital of Texas Highway Building
                                                    K, Suite 125
                                                    Austin, Texas 78746
                                                    (512) 637-8563
                                                    (512) 637-1583 (fax)

                                                    Attorneys for the Plaintiff
            Case 1:19-cv-00794-LY Document 30 Filed 11/14/19 Page 2 of 4



                                CERTIFICATE OF SERVICE

        I certify that on this 14st day of November, I electronically filed the foregoing pleading
with the clerk of the court for the U.S. District Court, Western District of Texas, using the
electronic case filing system. I understand a “Notice of Electronic Filing” will be sent to all
counsel of record.


                                                    /s/ Andrew F. MacRae
                                                      Andrew F. MacRae




                                                2
861055-WILSR01A - MSW
Case 1:19-cv-00794-LY Document 30 Filed 11/14/19 Page 3 of 4




                                           A True Copy
                                           Certified order issued Nov 14, 2019


                                           Clerk, U.S. Court of Appeals, Fifth Circuit




                                                          EXHIBIT A
Case 1:19-cv-00794-LY Document 30 Filed 11/14/19 Page 4 of 4
